Citation Nr: 0922693	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  03-13 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than March 8, 
2007, for the assignment of a 40 percent rating for a lumbar 
spine disability. 

2.  Entitlement to a total disability rating for individual 
unemployability (TDIU).   

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel\
INTRODUCTION

The Veteran had active service from March 1966 to June 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  
A hearing before the undersigned Veterans Law Judge was held 
at the RO in November 2006 (i.e. a video hearing) on the 
issue of entitlement to TDIU.  The hearing transcript has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  

In a January 2007 decision, the Board found that the Veteran 
had reasonably raised a claim of an increased rating for a 
low back disability and instructed the RO to adjudicate the 
issue.  In response to the instruction, the RO issued a 
rating decision in October 2007, which granted an increase to 
40 percent, effective March 8, 2007.  Concurrent with the 
issuance of the rating decision, the RO issued a supplemental 
statement of the case (SSOC) which erroneously listed the 
issue of an increased rating as an issue on appeal.  The 
Veteran's representative subsequently submitted a Form 646 
and an informal hearing presentation, which reported the 
representative's arguments on why a rating in excess of 40 
percent was warranted for the Veteran's lumbar spine 
disability.  See May 2008 Informal Hearing Presentation; 
December 2007 VA Form 646.  In this case, the Board finds 
that the representative's statements do not constitute a 
notice of disagreement (NOD) with the October 2007 rating 
decision.  Initially, the Board notes that the statements 
appear to have been issued in response to the October 2007 
SSOC rather than the October 2007 rating decision.  Secondly, 
the Board notes that even if the statements were issued in 
response to the October 2007 rating decision, the Veteran's 
statements clarify that he only wishes to disagree with the 
effective date assigned by the October 2007 rating decision 
rather than the rating assigned.  As the Veteran has clearly 
limited the scope of his disagreement to the effective date 
assigned rather than the rating assigned, the Board finds 
that representative's statements do not constitute a notice 
of disagreement which would require the issuance of a 
statement of the case.  


REMAND

The issue of entitlement to an effective date earlier than 
March 8, 2007, for the award of a 40 percent rating for a low 
back disability must be remanded for compliance with the June 
2008 Board remand instructions.  In its June 2008 decision, 
the Board remanded the issue of entitlement to an earlier 
effective date for the award of a 40 percent rating in order 
for a statement of the case to be issued.  See June 2008 
Board decision.  Review of the record indicates that a 
statement of the case has still not been issued on this 
matter.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Thus, this claim must be remanded for 
compliance with the June 2008 remand instructions.  

The Board finds that the issue of entitlement to TDIU must 
also be remanded for compliance with the June 2008 Board 
remand instructions.  In its June 2008 decision, the Board 
instructed the RO to provide notice of the criteria listed in 
38 C.F.R. § 4.16(a).  A review of the record indicates that 
this instruction was not fulfilled; thus, the claim must be 
remanded for compliance with the remand instruction.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  Specific to the claim of 
TDIU, the RO should provide notice of the 
criteria listed in 38 C.F.R. § 4.16(a).  
See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

2.  The VA should issue a statement of 
the case with respect to the effective 
date assigned in the October 2007 rating 
decision.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the appellant the requisite period 
of time for a response.  

3.  Following any additional development 
deemed appropriate, the veteran's claim 
for TDIU should be reviewed.  If the 
benefit sought is not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claim should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

